USCA11 Case: 20-13553     Date Filed: 03/18/2021   Page: 1 of 2



                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-13553
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 8:19-cr-556-VMC-AEP-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

CRAIGORY REEVES,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (March 18, 2021)

Before JORDAN, GRANT, and BRASHER, Circuit Judges.

PER CURIAM:

      David Little, appointed counsel for Craigory Reeves in this direct criminal

appeal, has moved to withdraw from further representation of Reeves and filed a
          USCA11 Case: 20-13553     Date Filed: 03/18/2021   Page: 2 of 2



brief based on Anders v. California, 386 U.S. 738 (1967). Our independent review

of the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Reeves’s

conviction and sentence are AFFIRMED.




                                        2